DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more cuboid cavities and one or more conical vias” of claims 14 (including claims 15-18) and 19 (including claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claims 14 and 19, as well as their respective dependent claims, there is no antecedent basis for the specific embodiment having “one or more cuboid cavities” or “one or more conical vias” let alone the claimed combination of “one or more cuboid cavities and one or more conical vias.”
The relevant portion of the applicant’s written description states (par. 40):
In one embodiment, the structures 220 formed in the substrate 102 have a spheroid or conical shape. In another embodiment, the structures 220 formed in the substrate 102 have a cuboid shape. It is contemplated that the structures 220 formed by the method 100 may have any desired shape, dimensions, and depth as allowed by the substrate 102.

	The disclosure provides for an embodiment where the structures (220) have a cuboid shape.
The disclosure provides for another embodiment where the structures (220) have a spheroid or conical shape.
The disclosure provides for generically where the structures (220) may have any desired shape, dimensions and depth.
The disclosure does not provide antecedent basis for the narrower species one or more cuboid cavities and one or more conical vias.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 is missing a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 14 and 19, as well as their respective dependent claims, there is not enough written description support for the specific embodiment of “one or more cuboid cavities” or “one or more conical vias” let alone the claimed combination of “one or more cuboid cavities and one or more conical vias.”
The relevant portion of the applicant’s written description states (par. 40):
In one embodiment, the structures 220 formed in the substrate 102 have a spheroid or conical shape. In another embodiment, the structures 220 formed in the substrate 102 have a cuboid shape. It is contemplated that the structures 220 formed by the method 100 may have any desired shape, dimensions, and depth as allowed by the substrate 102.

	The disclosure provides for an embodiment where the structures (220) have a cuboid shape.
The disclosure provides for another embodiment where the structures (220) have a spheroid or conical shape.
The disclosure provides for generically where the structures (220) may have any desired shape, dimensions and depth.
The disclosure does not provide written description support for the narrower species of combined one or more cuboid cavities and one or more conical vias.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the cavities and vias” at lines 6-7 which makes unclear as to which cavities of the one or more cavities and which vias of the one or more vias the does the applicant refer.  The claim scope covers the embodiment of one cavity and one via, in which “the cavities and vias” makes unclear as to how many of each element is required.  The recitation does not properly refer to the initially established element(s).
Claim 14 recites “the cavities and vias” at lines 6-7 which makes unclear as to which cavities of the one or more cuboid cavities and which vias of the one or more conical vias the does the applicant refer.  The claim scope covers the embodiment of one cavity and one via, in which “the cavities and vias” makes unclear as to how many of each element is required.  The recitation does not properly refer to the initially established element(s).
Claim 17 recites “the cavities and vias” at lines 7-8 which makes unclear as to which cavities of the one or more cuboid cavities and which vias of the one or more conical vias the does the applicant refer.  The claim scope covers the embodiment of one cavity and one via, in which “the cavities and vias” makes unclear as to how many of each element is required.  The recitation does not properly refer to the initially established element(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (U.S. Patent Application Publication 2008/0076256) as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528).
Referring to Claim 1, Kawai teaches a method for substrate structuring, comprising: bonding a silicon substrate (2/21, par. 31) to a carrier plate (20, “protective member” par. 32); chucking the carrier plate (20) and the silicon substrate (2/21) on a support stand (Fig. 4 and 7,  “31”, par. 33, 34, 36 and 37; Fig. 6, “41”, par. 38 and 41-44; Fig. 10-12, “81”, par. 58, 59, 66-69 and 79); patterning the substrate (2/21) to form one or more cavities and one or more vias (27) therein (Fig. 6-9); and exposing the substrate (2/21) to an etch process to remove debris from the cavities and vias (27), the etch process further smoothening one or more surfaces of the substrate (2/21) (par. 6, 16, 55, 65 and 69).  The recitation of “cavities” and “vias” are merely labels for structurally indistinguishable holes.  The applicant only depicts “structures” (220), refers to them as forming a “hole” (par. 40) and provides no inherent distinguishing structural differences describing a “cavity” versus a “via” such as relative dimensions or shapes of the holes.  In the art, there are no inherent structural dimensions or shapes of a hole that would distinguish a “cavity” from a “via.”  
Kasem teaches “electrical contact is made with the back side terminal by extending vias, which can take the form of trenches, holes or other cavities, either entirely or partially through the chip” (abstract) and “As shown vias 96 are conical in shape because silicon etches along oblique planes. Again, depending on the shape of openings 94, vias 96 could be any shape. As used herein, the word "via" refers to a cavity of any shape whatever that extends partially or entirely through a semiconductor substrate. (FIGS. 13A-13C)” (Col. 6, Lines 16-21).
Lin teaches “Openings 288 are shallow vias or cavities formed in a bottom surface of encapsulant 286 in a periphery of semiconductor die 276, insulation layer 278, and temporary planarization layer 282” (Fig. 13h; par. 144).
MPEP § 2131 states that "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01.
Referring to Claim 2, Kawai further teaches wherein the substrate (2/21) is patterned via laser ablation (abstract; par. 1, 11, 16, 38-41, 45-48, 50, 54 and 69; Fig. 6 and 7).
Referring to Claim 4, Kawai further teaches wherein the laser ablation is performed using an ultraviolet (UV) laser (wavelength is 355nm; par. 47-48).
Referring to Claim 13, Kawai further teaches wherein the etch process is a plasma-based dry etch process (par. 55, 65 and 69).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of Tulloch et al. (U.S. Patent 6,677,552).
Referring to claims 3, 5, 6 and 11, Kawai teaches the limitations of claims 2 and 4 respectively, but does not explicitly state wherein the laser is an infrared laser or is a picosecond/femtosecond UV laser or a continuous laser beam.
Tulloch teaches the known use of laser machining silicon substrates to form openings therein utilizing IR, picosecond UV, or femtosecond UV lasers or a continuous laser beam (abstract; Col. 1, Lines 26-40).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize the well-known laser types of IR, picosecond UV, or femtosecond UV lasers or a continuous laser beam of Tulloch based on their known suitable equivalence in the art for forming holes in order to provide the desired hole structure of Kawai without undue experimentation. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of Kirby (U.S. Patent Application Publication 2005/0070092).
Referring to claims 3 and 7, Kawai teaches the limitations of claim 2, but does not explicitly state wherein the laser is an infrared laser or a green laser.
Kriby teaches the known use of laser (110/130) machining a silicon substrate (104/124; par. 45) to form different openings (108/126,128) therein utilizing UV, IR or green lasers (Fig. 3B, 5B; par. 43-47 and 65).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize the well-known laser types of infrared laser or green laser taught by Kirby based on their known suitable equivalence in the art for forming holes in order to provide the desired hole structure of Kawai without undue experimentation. 

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of Lei et al. (U.S. Patent 8,980,727)
Kawai teaches the limitations of claims 2 and 4 respectively, but does not explicitly state wherein the laser is an infrared laser picosecond UV laser, femtosecond UV laser, green laser, or femtosecond green laser, per se.
Lei teaches substrate patterning by laser ablation performed using an infrared (IR) laser, picosecond UV laser, femtosecond UV laser, green laser, or femtosecond green laser (Col. 6, Lines 15-21).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize the well-known laser types of infrared laser picosecond UV laser, femtosecond UV laser, green laser, or femtosecond green laser taught by Lei based on their known suitable equivalence in the art for forming holes in order to provide the desired hole structure of Kawai without undue experimentation.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of Li et al (U.S. Patent Application Publication 2010/0078805) and Shimoi et al. (U.S. Patent Application Publication 2012/0135608).
	Referring to Claims 9 and 10, Kawai teaches the limitations of claim 2 but does not explicitly state wherein the laser ablation is performed using a pulsed laser beam having a frequency between about 100 kHz and about 1200 kHz, or wherein the laser ablation is performed using a pulsed laser beam having a frequency between about 200 kHz and about 1000 kHz.
	Li teaches utilizing a pulsed laser may have a pulse repetition frequency in a level from kHz to MHz (par. 16)
	Shimoi teaches utilizing a pulsed laser to form holes in a silicon substrate with a frequency of 400 kHz (par. 76).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize a frequency in the claimed range as taught by Li and Shimoi for the pulsed laser of Kawai in order to provide a desired hole structure.  Absent a showing of criticality with respect to the frequency (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the frequency through routine experimentation in order to achieve a desired hole structure.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of Akram et al. (U.S. Patent Application Publication 6,013,948).
Referring to Claim 12, Kawai further teaches wherein the etch process is a wet etch process (par. 80) but does not explicitly state wherein the wet etch process comprises an aqueous HF etching solution or an aqueous KOH etching solution.
Akram teaches a cleaning cavities and vias formed by laser utilizing a wet etch process comprises an aqueous HF etching solution or an aqueous KOH etching solution (Col. 2, lines 42-47; Col. 6, Lines 42-55).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize the well-known HF or KOH etching solution taught by Akram based on their known suitability in the art for forming wet etching to clean holes in order to provide the desired hole structure of Kawai as envisioned.

Claims 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of CHIOU et al. (CN102024713) in further view of Aoki et al. (U.S. Patent Application Publication 2019/0326224).
Referring to Claim 14, Kawai teaches a method for substrate structuring, comprising: bonding a silicon substrate (2/21, par. 31) to a carrier plate (20, “protective member” par. 32); chucking the carrier plate (20) and the silicon substrate (2/21) on a support stand (Fig. 4 and 7,  “31”, par. 33, 34, 36 and 37; Fig. 6, “41”, par. 38 and 41-44; Fig. 10-12, “81”, par. 58, 59, 66-69 and 79); laser patterning the substrate (2/21) to form one or more cavities and one or more vias (27) therein (Fig. 6-9) (abstract; par. 1, 11, 16, 38-41, 45-48, 50, 54 and 69; Fig. 6 and 7); and exposing the substrate (2/21) to an etch process to remove debris from the cavities and vias (27), the etch process further smoothening one or more surfaces of the substrate (2/21) (par. 6, 16, 55, 65 and 69).  The recitation of “cavities” and “vias” are merely labels for structurally indistinguishable holes.  The applicant only depicts “structures” (220), refers to them as forming a “hole” (par. 40) and provides no inherent distinguishing structural differences describing a “cavity” versus a “via” such as relative dimensions or shapes of the holes.  In the art, there are no inherent structural dimensions or shapes of a hole that would distinguish a “cavity” from a “via.”  
Kasem teaches “electrical contact is made with the back side terminal by extending vias, which can take the form of trenches, holes or other cavities, either entirely or partially through the chip” (abstract) and “As shown vias 96 are conical in shape because silicon etches along oblique planes. Again, depending on the shape of openings 94, vias 96 could be any shape. As used herein, the word "via" refers to a cavity of any shape whatever that extends partially or entirely through a semiconductor substrate. (FIGS. 13A-13C)” (Col. 6, Lines 16-21).
Lin teaches “Openings 288 are shallow vias or cavities formed in a bottom surface of encapsulant 286 in a periphery of semiconductor die 276, insulation layer 278, and temporary planarization layer 282” (Fig. 13h; par. 144).
MPEP § 2131 states that "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01.
Kawai does not explicitly state wherein the silicon substrate is bonded to the carrier plate with an adhesive and de-bonding the substrate from the carrier plate by releasing the adhesive, per se.  It is noted that the carrier plate (20) of Kawai would necessarily have to be removed from the substrate (2/21) in order to utilize the devices (23), i.e. to access the bond pads (24; Fig. 7-9 and 13).
CHIOU teaches in Fig. 1A bonding a silicon substrate (10) to a carrier plate (12; carrier/support plate) via an adhesive (14) (par. 27); de-bonding the substrate from the carrier plate by releasing the adhesive (par. 4 and 27).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize an adhesive as taught by CHIOU to bond the carrier plate and substrate of Kawai in order to secure the bond therebetween to facilitate the necessary processing steps, and then release the adhesive in order to utilize the devices (23), i.e. to access the bond pads (24; Fig. 7-9 and 13) after processing.
Kawai in view of CHIOU do not explicitly state one or more cuboid cavities (15z) and one or more conical vias (15x).
Aoki teaches laser patterning a substrate (15) to form one or more cuboid cavities (15z) and one or more conical vias (15x) therein (par. 51, 68 and 75).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize the method of Kawai in view of CHIOU to provide the shapes of the cavity and vias taught by Aoki based on the well-known suitability in the art for forming holes in order to accommodate the elements of Aoki therein.
Referring to Claim 16, Kawai further teaches wherein the laser patterning is performed using an ultraviolet (UV) laser (wavelength is 355nm; par. 47-48).

Referring to Claim 19, Kawai teaches a method for substrate structuring, comprising: bonding a silicon substrate (2/21, par. 31) to a carrier plate (20, “protective member” par. 32); vacuum chucking the carrier plate (20) and the silicon substrate (2/21) on a support stand (Fig. 4 and 7,  “31”, par. 33, 34, 36 and 37; Fig. 6, “41”, par. 38 and 41-44; Fig. 10-12, “81”, par. 58, 59, 66-69 and 79); laser patterning the substrate (2/21) to form one or more cavities and one or more vias (27) therein (Fig. 6-9) (abstract; par. 1, 11, 16, 38-41, 45-48, 50, 54 and 69; Fig. 6 and 7); and exposing the substrate (2/21) to a wet etch process (par. 80) to remove debris from the cavities and vias (27), the etch process further smoothening one or more surfaces of the substrate (2/21) (par. 6, 16, 55, 65 and 69).  The recitation of “cavities” and “vias” are merely labels for structurally indistinguishable holes.  The applicant only depicts “structures” (220), refers to them as forming a “hole” (par. 40) and provides no inherent distinguishing structural differences describing a “cavity” versus a “via” such as relative dimensions or shapes of the holes.  In the art, there are no inherent structural dimensions or shapes of a hole that would distinguish a “cavity” from a “via.”  
Kasem teaches “electrical contact is made with the back side terminal by extending vias, which can take the form of trenches, holes or other cavities, either entirely or partially through the chip” (abstract) and “As shown vias 96 are conical in shape because silicon etches along oblique planes. Again, depending on the shape of openings 94, vias 96 could be any shape. As used herein, the word "via" refers to a cavity of any shape whatever that extends partially or entirely through a semiconductor substrate. (FIGS. 13A-13C)” (Col. 6, Lines 16-21).
Lin teaches “Openings 288 are shallow vias or cavities formed in a bottom surface of encapsulant 286 in a periphery of semiconductor die 276, insulation layer 278, and temporary planarization layer 282” (Fig. 13h; par. 144).
MPEP § 2131 states that "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01.
Kawai does not explicitly state de-bonding the substrate from the carrier plate, per se.  It is noted that the carrier plate (20) of Kawai would necessarily have to be removed from the substrate (2/21) in order to utilize the devices (23), i.e. to access the bond pads (24; Fig. 7-9 and 13).
CHIOU teaches in Fig. 1A bonding a silicon substrate (10) to a carrier plate (12; carrier/support plate) via an adhesive (14) (par. 27); de-bonding the substrate from the carrier plate by releasing the adhesive (par. 4 and 27).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize an adhesive as taught by CHIOU to bond the carrier plate and substrate of Kawai in order to secure the bond therebetween to facilitate the necessary processing steps, and then release the adhesive in order to utilize the devices (23), i.e. to access the bond pads (24; Fig. 7-9 and 13) after processing.
Kawai in view of CHIOU do not explicitly state one or more cuboid cavities (15z) and one or more conical vias (15x).
Aoki teaches laser patterning a substrate (15) to form one or more cuboid cavities (15z) and one or more conical vias (15x) therein (par. 51, 68 and 75).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize the method of Kawai in view of CHIOU to provide the shapes of the cavity and vias taught by Aoki based on the well-known suitability in the art for forming holes in order to accommodate the elements of Aoki therein.
Referring to Claim 20, as modified, Kawai further teaches wherein the laser patterning is performed using an ultraviolet (UV) laser (wavelength is 355nm; par. 47-48).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of CHIOU et al. (CN102024713) in further view of Aoki et al. (U.S. Patent Application Publication 2019/0326224) in further view of in view of Tulloch et al. (U.S. Patent 6,677,552).
Referring to claims 15 and 18, as modified above, Kawai teaches the limitations of claim 14, but does not explicitly state wherein the laser is an infrared laser or a continuous laser beam.
Tulloch teaches the known use of laser machining silicon substrates to form openings therein utilizing IR, picosecond UV, or femtosecond UV lasers or a continuous laser beam (abstract; Col. 1, Lines 26-40).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize the well-known laser types of IR or a continuous laser beam of Tulloch based on their known suitable equivalence in the art for forming holes in order to provide the desired hole structure of Kawai without undue experimentation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (U.S. Patent Application Publication 2008/0076256), as evidenced by Kasem et al. (U.S. Patent 6,392,290) or Lin et al. (U.S. Patent Application Publication 2013/0200528), in view of CHIOU et al. (CN102024713) in further view of Aoki et al. (U.S. Patent Application Publication 2019/0326224) in further view of Li et al (U.S. Patent Application Publication 2010/0078805) and Shimoi et al. (U.S. Patent Application Publication 2012/0135608).
	Referring to Claim 17, Kawai teaches the limitations of claim 2 but does not explicitly state wherein the laser ablation is performed using a pulsed laser beam having a frequency between about 100 kHz and about 1200 kHz.
	Li teaches utilizing a pulsed laser may have a pulse repetition frequency in a level from kHz to MHz (par. 16)
	Shimoi teaches utilizing a pulsed laser to form holes in a silicon substrate with a frequency of 400 kHz (par. 76).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to utilize a frequency in the claimed range as taught by Li and Shimoi for the pulsed laser of Kawai in order to provide a desired hole structure.  Absent a showing of criticality with respect to the frequency (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to adjust the frequency through routine experimentation in order to achieve a desired hole structure.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. Patent Application Publication 2013/0183836) teaches wherein the laser ablation is performed using a picosecond or femtosecond UV laser (par. 54).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896